The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Taiwoods Lin on 6/15/2021.
The application has been amended as follows: 

In the specification:
Page 1 line 1, after “divisional of” delete --co-pending--.
Page 1 line 2, after “June 12, 2014,” insert --now U.S. Patent No. 9,560,859 B2,--.
In the claims:
Claim 5 line 17 (step g), before “oil” delete --extracting-- and insert --pressing--.
Claim 15 line 20 (step i), before “oil” delete --extracting-- and insert --pressing--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 5-6, 8, 15-16, 18-20 and 22-27 are allowed.
Leuenberger (US 4,608,764) teaches a process for dehydrating food material (column 2 lines 47-53) comprising recirculating air from a dehydrating chamber, filtering the recirculated air (column 7 lines 34-35), cooling the filtered air, drying the cooled air (column 7 lines 48-54 and line 62 to column 8 line 6), transferring moisture from the food to the dried air to yield moistened gas and dried food, and recirculating the moistened air (column 8 line 66 to column 9 line 16; column 10 lines 1-23; column 11 lines 4-10). The food is not heated during the drying process (column 8 line 66 to column 9 line 16; column 10 lines 10-16, 24-31, and 56-64).
Meng (US 2011/0123698 A1) teaches dehydrating raw produce (abstract; paragraphs 37, 47 and 81).
Erikson et al. teaches a food dehydrating machine (abstract) where recirculated air and outside air are mixed in a mixing chamber (figure 1; column 2 lines 38-51).
Eberle et al. teaches a process for drying moist agricultural products using air (abstract), the device comprising adjustable air flaps, i.e. inlet ports, for directing air (figure 1-2; column 4 lines 3-6).
However, the methods of independent claims 5, 15 and 19 define over the prior art of record because the prior art does not teach, suggest, or render obvious a method of dehydration as recited by said claims further including a process of pressing oil from the dried produce while in the produce dehydrating chamber. Additionally, applicant’s arguments (see pages 13-14) filed 6/8/2021 are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792